DETAILED ACTION 
The office action is in response to the amendment filled on 3/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
4.	Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant attorney present the argument that “…whether considered alone or in combination, do not teach or suggest that “a varistor is connected in parallel to the switch, and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch”
Examiner believe that the current rejection with Gyugyi reference disclose applicant argument as follows.
Gyugyi disclose (figure 1) wherein a varistor (for example ND1 and ND2) is connected in parallel to the switch (switches parallel to ND1 and ND2), and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch (The voltage rating of the thyristor switch is chosen to be equal to or greater than the voltage rating breakover voltage of the non-linear clamping devices.
Examiner believe that a proper rejection was made and it is shown below. 

Applicant respectfully traverses the Examiner’s assertion and respectfully submits that it would not have been obvious to modify Moller in view of Gyugyi as the Examiner asserts. Specifically, Gyugyi requires three to six varistors ND for a three-phase system, as Gyugyi’s FIG. 1 shows one to two varistors ND for a single capacitor. Thus, Applicant respectfully submits that the combination of Moller and Gyugyi would include many switches and/or varistors. In contrast to Gyugyi’s one to two varistors per capacitor, the power electronic device according to the present application may have a single varistor arranged in parallel with a switch between a capacitor bank and ground. (See figure of the present application). 
Examiner respectively disagree with applicant’s argument as shown above. Examiner brought the Gyugyi reference to teach “…wherein a varistor is connected in parallel to the switch, and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch.” As it was discussed on the rejection below. The Moller reference already taught “… a power electronic device (figure 1) comprising a grid side (L1, L2, L3) connected to a capacitor bank (C4-C9), the capacitor bank being connected to ground via a switch (C4-C9 connected to ground through S1).” Therefore, Examiner believe that the combination of the two references taught applicant claimed invention as shown on the office action.



Applicant’s arguments with respect to claim 4 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant attorney present the argument that “with regard to dependent claim 4, Applicant respectfully submits that Moller, Gyugyi and/or Wang, whether considered alone or in combination, do not teach or suggest that “the varistor is arranged in series with the capacitor bank,” as amended dependent claim 4 recites. In the rejection of claim 4, the Examiner asserts that Wang’s FIG. 3 teaches a varistor 318 and a capacitor bank 320 corresponding to the claimed varistor and capacitor bank. (See Office Action, page 4). As an initial matter, Applicant respectfully traverses the Examiner’s assertion that Wang’s single capacitor 320 corresponds to a capacitor bank, i.e. a plurality of capacitors. Nevertheless, Applicant respectfully submits that Wang’s capacitor 320 is shown in parallel to the varistor 318 and, thus, is not arranged in series as required by amended dependent claim 4. Thus, for at least this additional reason, any combination of Moller, Gyugyi and/or Wang fails to teach or suggest amended dependent claim 4 of the present application.”
Examiner brought a new reference to reject applicant amended claim limitations wherein “…Baiatu disclose wherein the varistor (3) is arranged in series with the capacitor bank (multiple capacitors as shown on figure 2).”
Examiner believe that a proper rejection was made as shown on the office action.




Therefore, Examiner believe that the current rejection address applicant arguments.
Examiner has cited particular paragraph in the reference(s) applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. Examiner believe that a proper rejection was made and it is shown below. 

Claim Rejections - 35 USC § 103

5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Gyugyi (4571535) and further in view of Marcinkiewicz et al. (20170302165).

Regarding claim 1. Moller disclose a power electronic device (figure 1) comprising a grid side (L1, L2, L3) connected to a capacitor bank (C4-C9), the capacitor bank being connected to ground via a switch (C4-C9 connected to ground through S1).

Moller does not specifically disclose wherein a varistor is connected in parallel to the switch, and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch, wherein differential mode varistors are connected between phases.

Gyugyi disclose (figure 1) wherein a varistor (for example ND1 and ND2) is connected in parallel to the switch (switches parallel to ND1 and ND2), and wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch (The voltage rating of the thyristor switch is chosen to be equal to or greater than the voltage rating breakover voltage of the non-linear clamping devices. This ensures that the switch is protected at all times prior to the conduction of the non-linear clamping devices. Because of manufacturing tolerances associated with the non-linear clamping devices the voltage rating of the thyristor switches is typically chosen to be ten percent greater than the breakover voltage of the thyristor device) (column 9, lines 59-68).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Gyugyi in order to ensure the switch is protected at all times prior to the conduction of the non-linear clamping devices which can lead to operational efficiencies.

 Marcinkiewicz et al. disclose (figure 21) wherein differential mode varistors (1410) are connected between phases (between 3 phase AC).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as 

Regarding claim 23.  The combination do not specifically disclose wherein the differential mode varistors are connected between the phases and a common star point.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are connected between the phases and a common star point (the common start point connected to the bottom terminal of middle varistor 1410, refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al.  in order to ensure the switch is protected at all times prior to the conduction of the non-linear clamping devices which can lead to operational efficiencies.

Regarding claim 24.  The combination do not specifically disclose wherein the differential mode varistors are arranged at the grid side.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are arranged at the grid side (refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al. in order to provide a current limiter device such that short circuit currents can be limited to values which are below the destruction limit of passive components of the electrical systems or circuits to be protected which can lead to operational efficiencies.

Regarding claim 25.   The combination do not specifically disclose wherein the differential mode varistors (1402) are connected between the phases and a common star point.

Marcinkiewicz et al. disclose wherein the differential mode varistors (1410) are connected between the phases and a common star point (the common start point connected to the bottom terminal of middle varistor 1410, refer to figure 21).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Marcinkiewicz et al. in order to provide a current limiter device such that short circuit currents can be limited to values which are below the destruction limit of passive components of the electrical systems or circuits to be protected which can lead to operational efficiencies.

7. Claims  2, 5-6 and  8-13, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Gyugyi (4571535) Further in view of Marcinkiewicz et al. (20170302165) and further in view of Wang et al. (20160322809).
Regarding claim 2. The combination do not specifically disclose wherein the varistor is a metal oxide varistor.

 Wang et al. disclose (figure 3) wherein the varistor (318) is a metal oxide varistor (claim 22).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gyugyi invention with a circuit as disclose by Wang et al. in order to improve high-impedance fault protection in the event of a 

Regarding claim 5.  Moller disclose (figure 1) wherein the switch (S1) is a board mounted relay (para. 0024).

Regarding claim 6. Moller disclose (figure 1) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024).

Regarding claim 8.  Moller disclose (figure 1) wherein the switch (S1) is an electronically configurable relay (para. 0024).

Regarding claim 9.    Moller disclose (figure 1) wherein the grid side is connected to a passive rectifier stage (3).

Regarding claim 10.    Moller disclose (figure 1) wherein it is a frequency converter (para. 0024).

Regarding claim 11.   The combination of Moller and Gyugyi do not specifically disclose wherein the varistor is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch.

Wang et al. disclose (figure 3) wherein the varistor (318) is dimensioned such that it becomes conductive before a voltage over the varistor exceeds an allowable voltage over the switch (316) (paragraph 0034-0035).

in order to improve high-impedance fault protection in the event of a human fault and also reduced manufacturing cost due to easing of specifications directed to arc suppression which can lead to operational efficiencies.

Regarding claim 12.  The combination of Moller and Gyugyi do not specifically disclose wherein the varistor in the conducting state and the capacitor bank form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level.

Wang et al. disclose (figure 3) wherein the varistor (318) in the conducting state and the capacitor bank (320) form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level (paragraph 0034-0035).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gyugyi invention with a circuit as disclose by Wang et al. in order to improve high-impedance fault protection in the event of a human fault and also reduced manufacturing cost due to easing of specifications directed to arc suppression which can lead to operational efficiencies.

Regarding claim 13.  Moller disclose (figure 1) wherein the switch (S1) is a board mounted relay (para. 0024).

Regarding claim 16. Moller disclose (figure 1) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024).



Regarding claim 19. Moller disclose (figure 1) wherein the capacitor bank comprises an arrangement of star coupled capacitors (C7, C8, C9) (para. 0024).

8. Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821), Gyugyi (4571535), and  Wang et al. (20160322809) in view of Marcinkiewicz et al. (20170302165) further in view of  Vangool et al. (20140168830).
Regarding claim 4.  The combination do not specifically disclose wherein the varistor in the conducting state and the capacitor bank form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level, and wherein the varistor is arranged in series with the capacitor bank.

Wang et al. disclose (figure 3) wherein the varistor (318) in the conducting state and the capacitor bank (320) form a voltage divider, wherein the varistor limits a voltage over the capacitor bank to an allowable level (paragraph 0034-0035).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gyugyi invention with a circuit as disclose by Wang et al. in order to improve high-impedance fault protection in the event of a human fault and also reduced manufacturing cost due to easing of specifications directed to arc suppression which can lead to operational efficiencies.

Vangool disclose (figure 5) wherein the varistor (510) is arranged in series with the capacitor (520).
in order to meet the requirements of a voltage suppressor as described sustained the required dielectric test voltage which can lead to operational efficiencies.

Regarding claim 15.  The combination disclose (figure 1, Moller) wherein the switch (S1, Moller) is a board mounted relay (para. 0024, Moller).

9. Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) in view of Gyugyi (4571535) further in view of Carty et al. (20190214814).
Regarding claim 21.   Moller disclose a power electronic device (figure 1) comprising a grid side (L1, L2, L3) connected to a capacitor bank (C4-C9), the capacitor bank being connected to ground via a switch (C4-C9 connected to ground through S1).

Moller does not specifically disclose wherein a varistor is connected in parallel to the switch, and wherein differential mode varistors are connected between phases.

Gyugyi disclose (figure 1) wherein a varistor (for example ND1 and ND2) is connected in parallel to the switch three (switches parallel to ND1 and ND2).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller invention with a circuit as disclose by Gyugyi in order to ensure the switch is protected at all times prior to the conduction of the non-linear clamping devices which can lead to operational efficiencies.



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller and Gyugyi invention with a circuit as disclose by Carty in order to prevent the voltage differential from exceeding a desired level which can lead to operational efficiencies.

10. Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (20020070821) and Gyugyi (4571535) in view of  Carty et al. (20190214814) further in view of Bandel (20160329701).
Regarding claim 22.   The combination teach the claimed invention except wherein the varistor is a metal oxide varistor.

Bandel disclose (figure 5) wherein the varistor is a metal oxide varistor (the metal oxide varistor 122 absorbing and dissipating the energy from the differential mode surge) (para. 0031).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Moller and Gyugyi invention with a circuit as disclose by Bandel such that the high impedance of the metal oxide varistor drops creating a conductive path between its terminals allowing the metal oxide varistor to absorb and dissipate the transient energy which can lead to operational efficiencies.

Conclusion 
11. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
                         
 /Nguyen Tran/ Primary Examiner, Art Unit 2838